Dismissed and Memorandum Opinion filed December 18, 2008







Dismissed
and Memorandum Opinion filed December 18, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00470-CV
____________
 
JAMES SNOWDEN, Ph.D., and SNOWDEN
ENGINEERING, INC., Appellants
 
V.
 
TRAVIS LAW FIRM, P.C.,
Appellee
 

 
On Appeal from the
189th District Court
Harris County, Texas
Trial Court Cause No.
2007-42118
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed January
25, 2008.  Appellant filed a timely motion for new trial on February 25, 2008. 
Appellant=s notice of appeal was not filed until June 2, 2008.




When an appellant has filed a timely motion for new trial,
motion to modify the judgment, motion to reinstate, or request for findings of
fact and conclusion of law, the notice of appeal must be filed within ninety
days after the date the judgment is signed. See Tex. R. App. P. 26.1(a).
Appellant=s notice of appeal was not filed timely. A
motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615, 617-18
(Tex. 1997) (construing the predecessor to Rule 26).  However, the appellant
must offer a reasonable explanation for failing to file the notice of appeal in
a timely manner.  See Tex. R.
App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-18. 
Appellant=s notice of appeal was not filed within the
fifteen-day period provided by rule 26.3
On November 6, 2008, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of
jurisdiction.  See Tex. R. App.
P. 42.3(a).  Appellant filed no response. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 18, 2008.
Panel consists of Justices Yates,
Guzman, and Sullivan.